NOTE: This order is nonprecedential
United States Court of AppeaIs
1 for the FederaI Circuit
HARRISON L. VINSON,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS, __
Resp0nden,t-Appellee.
2012-7o26 `
Appea1 from the United States Court of Appea1s for
VeteranS Claims in case no. 10-795, Judge Alan G. Lance,
Sr
ON MOTION
0 R D E R
Harrison L. Vinson moves to withdraw his appea1.
Upon consideration thereof
IT ls ORDERED THA'r:
(1) The motion to withdraw the appeal is granted
The appeal is dismissed

VlNSON V. DVA 2
(2) Each side shall bear its own costs.
FOR THE COURT
 3 0  /s/ Jan H0rba1y
Date Jan H°1`ba1Y u.s. counFE)'F§l%EALs ma
C1erk rHEFEnEnALclnculr
cc: Harrison L. Vins0n JAN 3 0 2012
Matthew P. Roche, Esq.
52 1 JAN HURBAl.Y
CLERK
Issued As A Mandate: JAN 3 0